Citation Nr: 0323213	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  00-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
operative residuals of stabilization surgery for right 
shoulder dislocation.  

2.  Entitlement to a rating in excess of 20 percent for post-
operative residuals of stabilization surgery for left 
shoulder dislocation.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied increased ratings for left 
and right shoulder disabilities.  The veteran appealed that 
determination to the Board, and in a decision dated June 4, 
2001, the Board affirmed the RO's denial of increased ratings 
for the shoulder disabilities.  The veteran appealed the 
Board's June 2001 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated March 14, 2002, the Court vacated the June 4, 
2001, decision and remanded it back to the Board for 
readjudication.  


REMAND

In September 2002 and March 2003, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), and a report of VA examination has been 
obtained as a result and is of record.  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

With regard to the May 2003 VA examination conducted pursuant 
to the Board's development, review of the report of that 
examination suggests that it is less than adequate for rating 
purposes.  The report does not address any additional 
functional loss due to pain, fatigue, weakness and/or 
incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Moreover, although prior 
examinations had reported mild degenerative joint disease, 
the report of the May 2003 examination is to the effect that 
x-ray examination showed a normal left shoulder and 
orthopedic hardware in the right shoulder.  However, there 
was no mention of any degenerative changes.  The Board notes 
that the actual report of the x-ray examination was not 
associated with the May 2003 examination report.  Under the 
circumstances of this case where the Court has vacated the 
prior Board decision, in part, for consideration of the 
DeLuca factors and the question of separate ratings, the 
Board believes further examination of the shoulders is 
required. 

Additionally, the Board notes that it is unclear from the 
record whether the veteran has been furnished the necessary 
notices required under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  Appropriate action at 
the RO level is therefore required for this reason.  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be scheduled for a 
comprehensive VA examination of his 
shoulders to ascertain all current 
symptomatology.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examinations.  All medically 
indicated special studies and tests, 
including x-rays if deemed medically 
advisable, should be accomplished.  With 
regard to each shoulder, the examiner 
should clearly report any scars as well 
as ranges of motion.  With regard to 
ranges of motion, the examiner should 
indicate at what point (in degrees) that 
such motions elicit pain.  The examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue and 
incoordination, including during flare-
ups.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO 
should consider the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  The RO 
should also consider whether separate 
ratings are warranted for limitation of 
motion under Codes 5003 or 5201 pursuant 
to Lichtenfels v. Derwinski, 1 Vet.App. 
484, 488 (1991); see also VAOPGCPREC 9-
98.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



